t c summary opinion united_states tax_court amy l harloff petitioner v commissioner of internal revenue respondent docket no 2641-12s filed date mark d allison timothy j sullivan and sara a silverstein for petitioner eugene a kornel for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in amy l harloff’s federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioner was engaged in passive activities with respect to two rental properties in and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference at the time the petition was filed petitioner resided in new york before the year in issue petitioner worked for morgan stanley petitioner was laid off in and remained unemployed throughout petitioner had an ownership_interest in as relevant here two separate properties in one in british columbia and the other in hawaii petitioner owned an interest in a third property in a timeshare and claimed a deduction for losses of dollar_figure with respect to that timeshare interest continued i the whistler property the british columbia property in which petitioner had an ownership_interest was pincite whistler way whistler british columbia whistler property the whistler property contained hotel units with each owner sharing in the revenue and expenses of the property petitioner’s specific ownership_interest in the property related to unit a studio hotel suite with a kitchenette the average length of a customer stay at the whistler property in was four days a management of the whistler property o’neill hotels and resorts ltd managed and operated the whistler property in the whistler property also employed a general manager and unit owners were represented by an owners council and by a managing body called the strata council the owners council the strata council and an owners representative who reported to the owners council worked on behalf of whistler property owners continued respondent disallowed the claimed loss deduction in the notice_of_deficiency petitioner later conceded that she was not entitled to the claimed loss deduction with respect to that property the average customer stay at the timeshare property was seven days in the general manager of the whistler property managed the day-to-day operations of the property the general manager provided monthly statements and reports detailing hotel operations and performance revenue and expense items and any new property initiatives the hotel provided a web site for unit owners and petitioner often logged on to retrieve her investor statements and the general manager’s monthly statements and reports the owners council was a representative body of owners elected by the owners to represent their interests in the owners council’s primary responsibility was to renegotiate the hotel management agreement management agreement the strata council served as a quasi-board of directors for the property and held monthly meetings to carry out the hotel’s business its primary activity related to the hotel budget although petitioner had previously served as a representative on the owners council she was not a member and did not attend the owners council or strata council meetings in however petitioner received and reviewed updates summarizing the meetings b whistler property activities--2008 the whistler property owners and management considered several changes in management suggested that the hotel undergo interior renovations to update the hotel decor in anticipation of the upcoming winter olympics management also proposed a room reconfiguration for suite owners suggesting a more dorm-like feature which would accommodate additional guests per room petitioner opposed the room reconfiguration and discussed this issue with other owners petitioner drafted a letter to the property manager voicing her disagreement with the reconfiguration as a result petitioner’s unit was not reconfigured in as a result of alleged misconduct by the whistler property hotel management company before and during the owners council began renegotiating the management agreement the management agreement governed the responsibilities of the owners and the hotel management and required approval by the owners petitioner reviewed reports legal opinions and financial audits pertaining to the management agreement petitioner also discussed the status of the renegotiation with other owners and held group discussions through a yahoo group forum three meetings were held in concerning the whistler property each lasting approximately six hours petitioner reviewed materials pertinent to the agenda of each meeting and attended all three meetings via webcast petitioner received and reviewed approximately emails in relating to the whistler property of which contained attachments for review these email communications regarded issues pertaining to the annual general meeting which took place in date issues pertaining to the special general meetings which took place in june and date the renegotiation of the management agreement general owner information including owner updates and newsletters information relating to strata council meetings and the reconfiguration of the whistler property units most of the emails pertained to the renegotiation of the management agreement in addition to the foregoing activities petitioner also reviewed business reports performed market analyses made mortgage payments and organized records for the whistler property ii the hawaii property the hawaii property a condominium complex was pincite kahului beach road kahului maui hawaii hawaii property petitioner owned one condominium in the complex a two-bedroom one-and-a-half bath unit on the first floor petitioner’s unit was managed in by kanani realty llc and was rented out on an annual basis the property also employed an onsite manager and a security guard one meeting was held in concerning the hawaii property this meeting addressed the general operation of the property proposed changing the metering from collective to individual metering and proposed the installation of a security gate around the complex petitioner reviewed pertinent documents before the meeting and voted at the meeting via proxy petitioner’s condominium was rented out in but near the close of she experienced problems with her tenant one evening in late date the tenant arrived home and began knocking and kicking on the front door of a neighboring apartment when the neighbor opened his door the tenant tried to force his way into the neighbor’s apartment the neighbor resisted and there was an altercation both security and the police were called and the tenant was arrested as a result of the tenant’s behavior management imposed several fines on petitioner and requested that she evict the tenant in early petitioner evicted the tenant and later initiated legal proceedings petitioner’s unit was in substantial disrepair the floors and doors were broken tiles were cracked the toilet and refrigerator were broken screens were torn and the unit required cleaning because petitioner anticipated that the damaged floor was going to be the most expensive item to repair she researched various flooring options for the lowest cost repair petitioner eventually decided to dispense with major renovations including repairing the floor in order to get her unit out on the market quickly petitioner researched the local market because of the poor economy in she decided to lower her offering price petitioner finally found a tenant in date petitioner’s tenant fell behind on rent soon after occupying the unit throughout petitioner communicated frequently with her management company with an attorney and with contractors petitioner addressed project cost estimates legal and rental disputes finding a new tenant and other general issues for her condominium petitioner also reviewed mail filed documents researched insurance policies reconciled rental and maintenance payments and organized records for the hawaii property iii time reconstruction petitioner estimated that she spent approximately hours managing the whistler property and hours managing the hawaii property iv federal_income_tax return petitioner claimed deductions for for a net_loss of dollar_figure for the whistler property and a net_loss of dollar_figure for the condominium petitioner offset the net losses against non-rental-related income petitioner did not elect to treat her rental property interests as one activity for respondent issued petitioner a notice_of_deficiency and determined that portions of the claimed loss deductions were subject_to the passive loss limitations under sec_469 and determined an accuracy-related_penalty under sec_6662 discussion sec_469 generally disallows for the taxable_year any passive_activity_loss a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 under sec_469 a taxpayer materially participates in an activity only if such individual is involved in the operations of the activity on a basis that is regular continuous and substantial a taxpayer may show material_participation as relevant here by participating in the activity for more than hours during such year see sec_1_469-5t temporary income_tax regs fed reg date rental real_estate activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however the rental activities of a taxpayer who is a real_estate_professional pursuant to sec_469 are not treated as per se passive activities sec_469 instead the rental activities are treated as a trade_or_business and are subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs respondent contends that with respect to both properties petitioner was engaged in passive activities under sec_469 petitioner asserts that she was a real_estate_professional and that she materially participated with respect to both properties and in the alternative that she materially participated in the whistler property and actively participated in the hawaii property petitioner does not assert that she satisfies the other material_participation tests set forth in the regulations see generally sec_1_469-5t temporary income_tax regs fed reg date a taxpayer qualifies as a real_estate_professional and is not engaged in a per se passive_activity if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 for purposes of determining whether a taxpayer is a real_estate_professional a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1 e income_tax regs petitioner did not elect to treat the rental properties as a single activity thus the material_participation standard in sec_469 must be met i the whistler property the parties agree that because the average length of a customer stay at the whistler property in was less than seven days petitioner’s whistler property activity was not a rental_activity and therefore was not a per se passive_activity see sec_1_469-1t temporary income_tax regs fed reg date a taxpayer may deduct losses attributable to an activity if the taxpayer can demonstrate material_participation in the activity with respect to material_participation the regulations provide that w ork done by an individual in the individual’s capacity as an investor in an activity shall not be treated as participation in the activity for the purposes of this section unless the individual is directly involved in the day-to-day management or operations of the activity w ork done by an individual in the individual’s capacity as an investor in an activity includes-- s tudying and reviewing financial statements or reports on the operations of the activity p reparing or compiling summaries or analyses of the finances or operations of the activity for the individual’s own use and m onitoring the finances or operations of the activity in a non- managerial capacity sec_1_469-5t and b temporary income_tax regs fed reg date petitioner asserts that the activities she performed for the whistler property in are managementlike activities and are analogous to those of the taxpayers in scheiner v commissioner tcmemo_1996_554 and mordkin v commissioner tcmemo_1996_187 in scheiner the taxpayer owned an interest in a condominium hotel the taxpayer was a board member of the condominium and performed a wide range of activities as a board member the court accepted that all of the taxpayer’s time spent on board matters constituted material_participation in the condominium rental_activity the taxpayer in mordkin also owned an interest in a condominium the taxpayer attended board meetings as representative of the condominium_owners and also was a chairman of certain committees of the condominium the court found that all of the hours that were spent by the taxpayer as a board member and officer representing the owners of the condominium qualified as management activity in the foregoing cases each taxpayer’s activities were performed in the capacity of a member of management as either a board member or a representative of the owners of the property petitioner’s activities however were not performed in her capacity as a member of management the regulations specifically provide that work performed by an individual in the individual’s capacity as an investor in an activity shall not be treated as material_participation unless the individual is directly involved in the day-to-day management or operations of the activity sec_1_469-5t and b temporary income_tax regs supra despite this provision in the regulations petitioner asserts that this court has found that administrative activities constituted management activities for purposes of sec_469 citing trzeciak v commissioner tcmemo_2012_83 and hassanipour v commissioner tcmemo_2013_88 petitioner’s reliance on these cases is misplaced in trzeciak the taxpayers initiated an action in this court seeking reasonable_litigation_costs as a result of the internal revenue service’s irs issuance of a notice_of_deficiency disallowing in pertinent part deductions for certain sec_469 losses the irs later conceded the sec_469 issue and the court never made a finding as to whether the taxpayers’ activities constituted management activities within the meaning of sec_469 accordingly this case does not support petitioner’s position in hassanipour the court found as fact that the taxpayers performed various duties in relation to the rental properties including repairs administrative tasks communicating with tenants researching landlord tenant law preparing tax returns and other management activities petitioner presumably from this statement concludes that the court found that administrative tasks constituted management activities and that preparation of tax returns and research related to landlord tenant law also constituted management activity the court ultimately concluded that it need not consider whether the taxpayers’ activities constituted management activities because the taxpayers did not spend more than one-half of their working hours performing personal services for rental activities in a real_property_trade_or_business in which they materially participated notwithstanding whether petitioner’s participation in the whistler activity exceeded hours petitioner’s primary activity consisted of investor activity her involvement with the renegotiation of the management agreement which constituted most of her activity for the whistler property in rose only to the level of an interested investor because she was not a council member or a representative of the owners see sec_1_469-5t and b temporary income_tax regs supra unit owners were kept apprised of negotiations and may have been interested in reviewing documents lending a voice and voting on the final negotiated agreement but actual negotiation of the management agreement took place between the owners council and the management company petitioner’s remaining activities consisted of filing reports tracking expenses discussing issues with other owners reviewing investor statements and manager’s reports attending meetings via webcast and reviewing materials pertinent to the meetings most if not all of which are in the nature of investor activities unless performed as a part of the day-to-day management the only activity petitioner engaged in as a material participant was the proposed renovation of her own unit in the whistler property however the record reflects that petitioner spent to hours on this activity which is far below the hours required for material_participation the court finds that petitioner did not materially participate in the whistler property in and that it was a passive_activity ii the hawaii property petitioner does not assert that her activity in the hawaii property was not per se passive as a rental_activity under sec_469 instead petitioner asserts that she was a real_estate_professional in with respect to this property thus if petitioner meets the requirements of sec_469 and is a real_estate_professional the material_participation standard in sec_469 must be met with respect to each separate interest in rental real_estate see sec_469 by petitioner’s own admission she spent a total of only hours managing the hawaii property in because petitioner did not show that she materially participated in other real_property trades_or_businesses except to the extent of at most hours petitioner does not meet the 750-hour requirement for a real_estate_professional in therefore the hawaii property rental_activity was a per se passive_activity in in the alternative petitioner asserts that she actively participated in the hawaii property sec_469 provides an additional exception to the general_rule of disallowance of passive_activity_losses a taxpayer who actively participated in a rental real_estate activity can deduct a maximum loss of dollar_figure per year related to the activity sec_469 and this exception is fully phased out however when adjusted_gross_income equals or exceeds dollar_figure sec_469 e f the active_participation standard for deduction of rental real_estate activity losses can be satisfied without regular continuous and substantial involvement in an activity madler v commissioner tcmemo_1998_112 instead taxpayers may satisfy the active_participation requirement by participating in management decisions such as approving new tenants deciding rental terms and arranging services and repairs id many events transpired in with respect to the hawaii property that required petitioner’s significant attention and decisionmaking authority petitioner was forced to evict a tenant she initiated legal proceedings against the tenant she extensively researched various options for fixing her unit she researched the local economy and the reasonableness of her rent she engaged in efforts to locate a new tenant and she communicated with other owners the management company and attorneys to resolve various issues given petitioner’s significant involvement in managing the hawaii property in the court is satisfied that she actively participated in the management activities of the hawaii property in accordingly petitioner is entitled to deduct the claimed real_estate losses pursuant to sec_469 to the extent these losses are not otherwise limited under sec_469 iii accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs petitioner reported income and compensation from various sources on her federal_income_tax return including wages miscellaneous income unemployment_compensation retirement distributions taxable refunds credits or offsets of state_and_local_income_taxes and business income the combined income or compensation from these sources exceeded dollar_figure the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the underpayment_of_tax required to be shown on petitioner’s return is the result of a substantial_understatement_of_income_tax because the understatement of dollar_figure exceeds dollar_figure which is greater than of the tax required to be shown on the return see sec_6662 d sec_1_6662-4 income_tax regs respondent’s burden of production has been satisfied see sec_7491 accordingly because respondent has met his burden of production petitioner petitioner reported tax due of dollar_figure for because petitioner’s allowed claim for a certain amount of expenses associated with the hawaii property is likely phased out under sec_469 see supra note the deficiency would remain unchanged for purposes of sec_6662 and d must come forward with persuasive evidence that the accuracy-related_penalty should not be imposed with respect to the underpayment because she acted with reasonable_cause and in good_faith see sec_6664 rule a 116_tc_438 petitioner provided email snapshots demonstrating the extensive communications she engaged in for both properties in petitioner also communicated with other owners and management she researched and reviewed documents in anticipation of meetings and participated in the meetings by attending or voting petitioner also provided a summary and credible testimony regarding her involvement and the activities she engaged in for the whistler property and the hawaii property although most of petitioner’s activities did not constitute management activities for purposes of sec_469 these activities might otherwise have qualified as management as opposed to investment activities if she had performed them as a member of day-to-day management because she had been a representative of the owners in prior years and a part of the day-to-day management it was reasonable for petitioner to presume that the same activities she performed in as she had in other years constituted management activities even though they were not performed as a member of the owners council the court finds that petitioner was credible and detailed in her testimony and had reasonable_cause to claim deductions for the losses associated with the whistler property and the hawaii property given her extensive participation in these rental activities in accordingly petitioner is not liable for the accuracy-related_penalty under sec_6662 for with respect to the portions of the underpayment due to the deduction of losses claimed for the whistler property and the hawaii property petitioner asserts that she also should not be liable for the accuracy-related_penalty with respect to the deduction of losses that she claimed for her timeshare property petitioner asserts that she actively participated in the timeshare activity in but unbeknownst to her because the average customer stay for was exactly seven days the active_participation exception was not available because the property was not considered rental real_estate sec_1_469-1t temporary income_tax regs supra consequently she conceded that she was not entitled to the claimed loss deduction for the timeshare property see supra note although petitioner may have acted reasonably under the circumstances she did not provide other evidence or testify regarding her involvement and activities in the timeshare property and the court is unable to conclude that she acted reasonably and in good_faith with respect to the claimed loss deduction accordingly the court sustains the imposition of the accuracy-related_penalty with respect to the portion of the underpayment due to the disallowed loss deduction relating to the timeshare property for we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
